Citation Nr: 1715034	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-29-923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a groin injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1955 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before a Decision Review Officer (DRO) in May 2014 and before the undersigned by videoconference in January 2017.  Transcripts of both hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file indicates that the Veteran's service treatment records are missing and presumed to have been destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.   See March 2013 Request for Information Response.  The Veteran has credibly testified in both hearings that, approximately a year and a half before he was discharged from service in September 1959, he was injured and subsequently sent to Stead Air Force Base in Reno, Nevada to be hospitalized for approximately two weeks.  As there is no indication that any attempt to locate these separately stored hospital records has been made, such action must be accomplished on remand.

The Veteran also testified that he had surgery for hernia repair in 2005 at Sierra Medical Plaza/Hospital, and would be receiving further treatment at a private medical facility.  Therefore, an effort to obtain these relevant private treatment records should also be made on remand. 

Finally, VA's duty to obtain an examination has been triggered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain separately stored hospitalization records from Stead Air Force Base in Reno, Nevada dated between January 1957 and September 1959.

Any negative responses should be associated with the claims file, and the Veteran informed accordingly.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records not already of record, particularly those from Sierra Medical Center in or around 2005.  

Any negative responses should be associated with the claims file, and the Veteran informed accordingly.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any groin disability.  The examiner should review the claims file, paying particular attention to the testimony of the Veteran and his wife.  All indicated studies should be performed and all findings should be reported in detail.  

For any groin disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that such disability had its onset in or is otherwise related to service, to include the Veteran's reported injury therein.  In addressing this question, please accept as truthful the Veteran's report of a groin injury while playing sports in service.  See Board Hearing transcript at 3.

A robust rationale is requested.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided.

4.  Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

